Marketocracy Funds Rule 17j-1 Code of Ethics (Last Updated: November, 2004) Introduction to the Code of Ethics This Code of Ethics has been established for Marketocracy Capital Management, LLC (the “Adviser”) and Marketocracy Funds (the “Trust”) primarily for the purpose of establishing rules for Adviser and Trust employees, officers and trustees with respect to their personal securities transactions. The Adviser and Trust are required to adopt a code of ethics in accord with Rule 17j-1 under the Investment Company Act of 1940 (the “ 1940 Act”). That Rule is applicable because the Trust is a registered investment company. The investment company industry is closely regulated under the provisions of the 1940 Act, and by the regulations and interpretations of the Securities and Exchange Commission (“SEC”) under those statutes. Transactions in securities are also governed by the provisions of the Securities Act of 1933 (the “Securities Act”) the Securities Exchange Act of 1934 (the “Exchange Act”), and the Investment Advisers Act of 1940 (“Advisers Act”), as well as by state laws. The rules of conduct set forth in this Code are based in large part on rules of law and legal concepts developed under those statutes. These legal concepts do not remain static, and further developments of the law in these areas may be expected. We believe that it is our job to conduct our business so as to avoid not only any violation of law but also any appearance of violation or ground for criticism. For your guidance, some of the most important legal concepts within which we operate are mentioned below. 1 Fiduciary Duty Investment company employees, officers and trustees owe a fiduciary duty to fund shareholders. This means a duty of loyalty, fairness and good faith toward the shareholders, and a corresponding duty not to do anything prejudicial to or in conflict with the interests of the shareholders. This is a higher standard than that applicable to ordinary arm’s length business transactions between persons who do not owe a fiduciary duty to the other parties. 2 Fraud and Deceit; Inside Information The various laws administered by the SEC contain very broad provisions prohibiting fraud or deceit or “any manipulative or deceptive device or contrivance” in connection with securities transactions and giving of investment advice it is under these broad general provisions that the SEC and private individuals have successfully brought many of the important cases in the securities field that have received so much publicity in recent years, including cases on improper use of material nonpublic “inside” information. 3 Manipulation Care must always be taken to avoid market manipulation of securities, which is strictly prohibited by law. 4 Penalties Under the various federal and state securities statutes, penalties that may be imposed for violations include civil liability for damages, temporary suspension or permanent prohibition from engaging in various aspects of the securities or investment advisory businesses and criminal penalties. The Code of Ethics covers two general topic areas. The first portion of this Code of Ethics includes some broad prohibitions against fraudulent conduct in connection with the Adviser or Trust. Because fraudulent conduct can take many forms, as noted above, the Code cannot reasonably include an all-inclusive list of actions or omissions that are the only matters covered. Further, these general prohibitions are basically the same as those in the federal securities laws, and are intended to reflect the expansive and flexible nature of the restrictions that are applicable to our activities. The second portion of this Code of Ethics does include specific rules and restrictions with respect to personal securities transactions. These restrictions have been adopted for the purpose of better avoiding any conflicts of interest, or any appearances of conflicts of interest, between the securities trading which the Trust undertakes on its own behalf and personal securities trading by the employees, officers and trustees of the Trust. The rules are intended to better assure that trading on behalf of clients is given priority over trading for personal accounts, and that trading for personal accounts does not take place at a time that could adversely affect the trading for clients. As required by the 1940 Act, most persons covered by this Code of Ethics are also required to file with the Trust quarterly reports of their personal securities transactions. These reports will be reviewed by the Chief Compliance Officer of the Trust to determine whether the information suggests any possible violation of this Code of Ethics. These reports also are reviewed by the staff of the SEC when the SEC undertakes compliance examinations of the Trust. In addition to better ensuring compliance with this Code, the reporting requirements serve to create greater consciousness of possible conflicts and, at the same time, provide a means to detect and correct possible problems. The reporting system is an essential part of this Code and must be strictly adhered to, without exception. 5Persons Subject to the Code of Ethics The operations of the Code of Ethics covers all persons who fit within the definition of “Access Person”, as defined below. The enforcement of these rules and procedures is the responsibility of the Chief Compliance Officer. As this Code emphasizes, personal trading must always be carried on in good judgment and good faith. It is obvious that all possible situations cannot be covered by this Code and that under special circumstances exceptions may occasionally be appropriate. Any Access Person contemplating a transaction as to which he or she may have any doubt, or anyone who has any other question as to any part of this Code or our policy, should consult with the Chief Compliance Officer. If the Chief Compliance Officer is absent or unavailable, his office will be able to refer you to a senior officer of the Trust for assistance in this regard. 1
